DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9,12-23 and 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No.11289844. Although the claims at issue are not identical, they are not patentably distinct from each other because substantially similar limitations of a method for assembling an electrical cord connector body and electrical cord connector body are being claimed except for minor obvious design variations and/or different use of terminology. Also, the claims of the instant application are broader in scope than that of the patent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9,12-23 and 26-27 is/are rejected under 35 U.S.C. 102(a(1)) as anticipated by Dahl et al. (8,476,540) alone or, in the alternative, under 35 U.S.C. 103 as obvious over Carmo (5,507,664).
Dahl et al. discloses substantially a method for assembling an electrical cord connector body and/or an electrical cord connector body, comprising: providing first and second connector body housing portions (12,14) from molded plastic, wherein said first and second connector body housing portions include first and second interface surfaces, respectfully, that are configured to butt against one another to define a housing interface; disposing a one or more electrical components (18,26) on said first connector body housing portion; positioning said second connector body housing portion over said first connector body housing portion so that said first and second interface surfaces are in an aligned, butting relationship; and securing said first and second connector body housing portions together, wherein said connection contacts comprise prongs of said electrical plug, wherein said one or more electrical components include a locking mechanism for selectively locking an electrical connection between first electrical connectors of said connector body and second electrical connectors of a meeting connector device; wherein said first and second housing portions are provided as a single molded piece, wherein said positioning comprises folding said molded piece so that said second connector body housing portion is positioned over said first connector body housing portion, wherein said step of positioning comprises aligning mating elements of said first and second connector body housing portions, wherein said securing comprises snapping together said first and second connector body housing portions, wherein each of said first and second connector body portions comprises a strain relief extension for engaging an electrical cord and said securing comprises forcing a compression member over the strain relief extensions of said first and second connector body portions such that said compression member secures together said first and second connector body portions. Should further issue arises, minor variations to Dahl et al. and/or Burke, Jr. are deemed as being obvious design choices due to size, shape, arrangement of parts and/or that are due to old and well known use or practice of one of ordinary skill in the art. For example, the use of electrical components include surge suppression circuit and/or automatic transfer switch is old and well known in the electrical art. Also, it would have been obvious to utilize the method and device of Dahl et al. for use with an electrical outlet. Carmo discloses that it is known to utilize first and second connector housing portions (22, 24) for securing and electrical plug (110) to and electrical outlet (100). Therefore, it would have been obvious to utilize the method and/or device of Dahl et al. for use with an electrical outlet in view of the teaching of Carmo.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							       /KHIEM M NGUYEN/                                                                                                     Primary Examiner, Art Unit 2831